19-13879-jps   Doc 4   FILED 06/21/19   ENTERED 06/21/19 15:51:49   Page 1 of 10
19-13879-jps   Doc 4   FILED 06/21/19   ENTERED 06/21/19 15:51:49   Page 2 of 10
19-13879-jps   Doc 4   FILED 06/21/19   ENTERED 06/21/19 15:51:49   Page 3 of 10
19-13879-jps   Doc 4   FILED 06/21/19   ENTERED 06/21/19 15:51:49   Page 4 of 10
19-13879-jps   Doc 4   FILED 06/21/19   ENTERED 06/21/19 15:51:49   Page 5 of 10
19-13879-jps   Doc 4   FILED 06/21/19   ENTERED 06/21/19 15:51:49   Page 6 of 10
19-13879-jps   Doc 4   FILED 06/21/19   ENTERED 06/21/19 15:51:49   Page 7 of 10
19-13879-jps   Doc 4   FILED 06/21/19   ENTERED 06/21/19 15:51:49   Page 8 of 10
19-13879-jps   Doc 4   FILED 06/21/19   ENTERED 06/21/19 15:51:49   Page 9 of 10
19-13879-jps   Doc 4   FILED 06/21/19   ENTERED 06/21/19 15:51:49   Page 10 of 10
